Citation Nr: 1741177	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for major depressive disorder.

2.  Entitlement to a rating in excess of 20 percent for residuals of a compression fracture, L1-2.  

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 and August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in April 2012, June 2015, and October 2016 by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The April 2012 rating decision denied a rating in excess of 20 percent for residuals of a compression fracture, L1-2, the June 2015 rating decision denied a rating in excess of 70 percent for major depressive disorder, and the October 2016 rating decision denied entitlement to service connection for headaches.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The record reflects that a June 2017 VA mental disorders examination report was added to the record after the issuance of the March 2017 Statement of the Case (on the issue of entitlement to a rating in excess of 70 percent for major depressive disorder).  Thus, the March 2017 Statement of the Case was issued prior to the completion of all development action and therefore, it did not consider the additional VA examination evidence.  Under 38 C.F.R. § 20.1304 (c), the Veteran may waive her right to have any pertinent evidence submitted by her or her representative reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the VA examination evidence is not evidence submitted by the Veteran or her representative.  Therefore, the VA examination evidence must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37 (b), 20.1304(c) (2016).

With respect to the Veteran's claim of entitlement to an increased rating for the service-connected residuals of a compression fracture, L1-2, VA provided the Veteran with a VA spine examination in April 2012.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examination, the Board has determined that an additional VA examination is warranted in light of Correia.

As previously noted, the RO denied service connection for headaches in an October 2016 rating decision.  The Veteran filed a timely notice of disagreement with respect to this decision in March 2017.  To date, the RO has not issued a Statement of the Case regarding this service connection issue.  Accordingly, the Board is required to remand the issue of entitlement to service connection for headaches to the AOJ for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case on the issue of entitlement to service connection for headaches.  The Veteran should be apprised of her right to submit a substantive appeal and to have her claim reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal the issue should be returned to the Board for appellate action.

2.  Schedule the Veteran for a VA spine examination in order to assess the current severity of her service-connected lumbar spine disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Notify the Veteran that she must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  Once the above actions have been completed, the AOJ must re-adjudicate these issues on appeal (increased ratings for lumbar spine disability and major depressive disorder), based on all evidence of record.  If the benefits sought on appeal remain denied, a supplemental Statement of the Case must be provided to the appellant and her representative, and they should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




